PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/870,290
Filing Date: 12 Jan 2018
Appellant(s): Joseph et al.



__________________
Michael J. Blessent and Bret E. Field
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
Claims 21, 23, 25-26, 28-33, 35-38, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapur et al. (US 6,548,263 B1 – hereafter ‘263) in view of Pham et al. (US 6,171,780 B1 – hereafter ‘780).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapur et al. (US 6,548,263 B1 – hereafter ‘263) in views of Pham et al. (US 6,171,780 B1 – hereafter ‘780) and Sandell et al. (US 2005/0225751 A1 – hereafter ‘751).

(2) Response to Argument
Appellant addresses the rejection of record in four main groups:

I) Claims 21, 25-26, 28-33, 35-37 and 41-42 drawn to a chip comprising 1536 to 6144 fluidically isolated microwells each having a volume of 1l or less, wherein said fluidically isolated microwells are at a surface density of 100 to 5000 microwells per cm2 and comprise a depth ranging from 10 millimeters to 100 micrometers.

II) Claim 23 drawn to a chip of Claim 21 wherein said fluidically isolated microwells are at a surface density of from 500 to 500 microwells per cm2.   

III) Claim 38 drawn to a chip of claim 21 wherein said fluidically isolated microwells comprise reagents for nucleic acid amplification. 

IV) Claim 40 is drawn to a chip of claim 21 wherein said chip is sealed.  

Group I:
Appellant’s arguments for this section begin on page 4 and continue through second paragraph on page 11. 

Argument #1
“The Federal Circuit has made it clear that an element that is deemed important or essential cannot simply be removed from the prior art in order to render an invention obvious. See Eisai Co. v. Dr. Reddy’s Laboratories, 2008 U.S. App. LEXIS 15399 (Fed. Cir. 2008) and DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314 (Fed. Cir. 2009). It is well settled that if a proposed modification would render the prior art invention inoperable or unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. See MPEP §2143.01(V), citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).”
This appears to be Appellant’s main argument through this section, however, Appellant has not provided evidence or any reasonable argument as to how this modification would render the prior art unusable for its intended purpose.  

Argument #2
“In particular, Appellant argued that both Kapur and Pham use plates with a standardized 108 cm2 footprint and dimensions of about 85.5 mm by 175.75 mm (Response filed July 16, 2021). The cited art also discusses the advantages of using the standardized 108 cm2 footprint. For instance, Pham states that the standardized footprint provides the advantages of compatibility with existing robotic instruments, platform translocators, and readers (col. 10, lines 32-45). For example, Pham states that “to make the multi-well platform compatible with robotics and automation equipment, it can have a footprint of a standard 96-well microtiter plate” (col. 3, lines 21- 23).”
With regards to the Pham reference, Appellant’s argument is not found persuasive. It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, Pham was applied for the teaching of the number of wells on the well plate, the depth of the wells and the volume of the wells.  While it is true that Pham discloses that standard sized plates have advantages with regards to compatibility with existing robotic equipment, Pham also teaches that the footprint of the plate can be any shape or size to correspond to current standards or future standards (col. 10 lines 30-40 of Pham).  Any advantages disclosed by Pham do not negate the fact that this reference, in addition to teaching that the footprint of the plate can be any shape or size, also teaches the claimed number of wells, well depth and well volumes (col 11-12 of Pham). Therefore, the combination 

Argument #3
“Appellant argued that it would have been impossible to modify the cited standardized 108 cm2 footprint plates in the manner alleged by the Examiner and simultaneously arrive at both the number of wells and the density of wells recited in Claim 21. As discussed in detail below, if the footprint of a plate is fixed, then the density of wells becomes inversely related to the number of wells, thereby restricting the possible combinations of wells and densities. The range of combinations recited in the present claims do not include any of the possible combinations based on a 108 cm2 plate.”
Appellant argues that it would be impossible to modify the standard footprint to meet the number of wells and well density.  This is not found persuasive since Kapur discloses well plates that include wells in the claimed range and include well plates with the well density within the claimed range as well (col. 39 lines 7-10 and col. 40 line 67 of Kapur).  Kapur further discusses that the disclosed plates have well densities of a factor of 80 greater than the current highest density commercial well plate (col. 38 lines 18-20 of Kapur).  This high density of wells per cm2 as taught by Kapur and that Pham discloses that the plate can be any shape or size indicates that changing the size of the footprint would not render either reference inoperable for its intended use. No clear evidence is provided otherwise. 

Argument #4
“Given such restrictions, Appellant argued that it would have been necessary to abandon the standardized 108 cm2 footprint and select a different size in order to simultaneously arrive at both the density and 2 footprint would have necessarily removed the considerable technical advantages of compatibility with existing instruments, translocators, and readers. Hence, it would not have been obvious to combine the cited art in the manner asserted by the Examiner.”
As just discussed, Pham indicates that the size of the substrate can be any size or shape (col 10 line 5-col 12, line 44) and Kapur discloses that the preferred well density is between 20 to 6400 wells per cm2 (col 35 lines 60-64 of Kapur).  In addition to teaching that the footprint of the plate can be any shape or size, Pham also teaches the claimed number of wells, well depth and well volumes (col 11-12 of Pham). Therefore, if changing of the size of the footprint is necessary, this would not render the combined teachings of Kapur and Pham inoperable for their intended purpose.  No clear evidence is provided otherwise.

Argument #5
“As such, the Examiner alleged that Kapur describes a range of well densities from 20 per cm2 to 6400 per cm2 in addition to plates with a particular number of wells, e.g. 96 wells, 384 wells, and 1536 wells. Hence, the Examiner alleges the plates of Kapur could be modified to be within the scope of the claims without rendering such plates inoperable for their intended purpose.  However, Appellant respectfully submits that the separate discussions of well number and well density by Kapur do not represent a teaching or suggestion of all possible combinations of such parameters. In contrast, an ordinarily skilled artisan considering Kapur as a whole would have understood that Kapur merely suggests increasing the density of wells while retaining the physical dimensions of the standard 108 cm2 plate. The increase in number of wells described by Kapur is an incidental outcome caused by the increase in well density.”
	This is a mischaracterization of the reference since Kapur does teach the claimed range of well densities (and also the claimed lower limit of number of wells) which renders the arguendo, that Kapur limits the chip to a surface area of 108 cm2, this would mean that the number of wells on the chip range from 2160 to 691,200 wells (Kapur discloses a well density of 20 to 6400 wells per cm2) which would render the claimed range of wells obvious. Therefore, this would not render the prior art inoperable for its intended use.  In addition, it is to be noted that the use of more wells was rendered obvious in view of the teachings of Pham.  No clear evidence is provided otherwise.

Argument #6
“In particular, Kapur states that “the present invention fulfills the need in the art for devices and methods that decrease the amount of time necessary to conduct cell-based screening” (col. 7, lines 5-7). Kapur also states 
that “the invention provides devices and methods of maximizing the number of wells that can be imaged at one 
time while still obtaining adequate pixel resolution” (col. 7, lines 10-13; emphasis added). Kapur states that “this result has been achieved through the use of fluidic architectures that maximizes well density. The present invention thus provides ... wells that are closely spaced to more rapidly detect spatially-resolved features of individual cells” (col. 7, lines 15-19; emphasis added).  Thus, Kapur’s purpose is to maximize the number of wells that can be imaged at a single time, and Kapur pursues this purpose by increasing the density of wells.”
In response to this argument, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, the combined teachings of Kapur and Pham disclose the claimed chip having the claimed parameters and no clear evidence is provided otherwise.
Argument #7
“In fact, the table on column 39 of Kapur, which was cited by the Examiner, illustrates the manner in which this stated purpose was allegedly achieved. For instance, the well density of Example 1(a) is labeled as having an “estimated speed increase” of “4x”, wherein the well density of 400 per cm2 in Example 1(a) is about four times the well density of 123 cm2 in the third entry. Similarly, Example 1(b) has an estimated speed increase of “9x” and about nine times the well density of the 123 cm2 in the third entry. As such, Kapur describes a direct relationship between well density and speed of imaging. An annotated reproduction of the table on column 39 of Kapur is shown below. (table reproduced on page 8 of Appellant’s brief” 
	This seems to be reiterating Appellant’s sixth argument of this section and argues that the chip of Kapur is used in a different process than the claimed chip.  This does not change that fact that Kapur and Pham disclose the claimed chip having the claimed parameters (claimed number of wells, well densities, etc.)  and no clear evidence is provided otherwise.

Argument #8
“However, the cited table of Kapur also describes the advantage of the standardized 108 cm2 footprint. For instance, the second and third entries in the table both have the 108 cm2 footprint despite the second entry having 864 wells and the third entry having 9600 wells. 
Furthermore, Pham describes five different companies selling 96-well and 384- well plates, all of which have the standard 108 cm2 footprint (Table 1 at column 10). An annotated section of Table 1 of Pham is shown below. Pham also states that the industry standard for 96 well plates is 85.5 mm by 127.5 mm, i.e. about 108 cm2 (col. 8, lines 31-34; col. 10, lines 30-45).”
	Appellant appears to be arguing that this constitutes a teaching away from using a smaller footprint and that the prior art cannot be modified to have the combination of the number of wells and well density. While Kapur does disclose standard well plates, the applied 2, the reference would disclose both the number of cells and well density of the claimed invention and no clear evidence is provided otherwise

Argument #9
“As such, the cited art explicitly describes plates that each have the standardized 108 cm2 footprint even though such plates have numbers of wells that differ by 100 fold, i.e. plates with 96 wells, 384 wells, 864 wells, or 9600 wells. Hence, these embodiments further demonstrate the strong preference by the cited references for the standardized 108 cm2 footprint.
Moreover, Pham refers to a publication wherein the Society for Biomolecular Screenings (SBS) establishes standard dimensions for a 96-well plates (footnote 1). The standard dimensions have an approximately 108 cm2 footprint and dimensions of about 85 mm by 127 mm.
Hence, the teachings in columns 35 and 40 of Kapur cited in the Advisory Action should be viewed in light of the intended purpose of Kapur and other teachings by the references. Contrary to the Examiner’s allegation, such passages would not have suggested to an ordinarily skilled artisan to make any combination of well number and well density. In contrast, Kapur teaches that in order to increase imaging speed the density of wells should be increased while also retaining the advantageously standardized 108 cm2 footprint. The changes in well number described by Kapur are merely an incidental outcome due to the changes in well density.”
	Again, it appears that Appellant is arguing that this constitutes a teaching away and would render the prior art inoperable for its intended purpose.  Furthermore, this also appears to be arguing that the chip of Kapur is used for a different purpose than the claimed invention.   These arguments have been addressed above (see responses 7-8 above).  Moreover, Kapur and 2 footprint and even if they were, Kapur’s disclosure of well density renders the claimed well density obvious and would therefore render the claimed range of wells obvious and no clear evidence is provided otherwise.

Argument #10
“In addition, following such teachings of Kapur would have rendered it impossible to arrive at the claimed combination of well number and well density. For example, the second entry of Table 1 has 864 wells and a density of 11 per cm2. If the well density was increased to 100 per cm2 such a modification would represent about a 9.1 fold increase. Well density would need to have been increased at least to 100 per cm2 since 100 per cm2 is the lower end of the range recited in the claims. However, since the 108 cm2 footprint is maintained, such a modification would also increase well number to 9.1 fold of its original value, i.e. 7862 wells. However, 7862 wells are outside the range of 1536 wells to 6144 wells recited in the claims.”
	This is a mischaracterization of the reference on the part of the Appellant as this construes one entry of the table as the total teachings of the reference and ignores the preferred range of well densities taught by Kapur. As mentioned in the response to Argument #5, if Kapur was limited to only a footprint of 108 cm2, the preferred well densities would result in a range of wells that render the claimed range obvious.  

Argument #11
“As such, Appellant submits that that it have been impossible to arrive at the claimed combination of well number and well density by combining Kapur and Pham without abandoning the standardized 108 cm2 footprint discussed by the references. However, abandoning this standard footprint would have removed the essential ”
	The “impossible to arrive at the claimed invention” statement  is merely attorney’s argument as presented by the Appellant and as already stated, the art of record does not disparage smaller footprints and suggests that the footprint of the plate can be varied and no clear evidence is provided otherwise.

Conclusion 
	In reviewing Appellant’s remarks in Group I, the Appellant has not provided any evidence that would indicate that the art of record actively teaches away from the claimed invention or that the combination would render Kapur inoperable for its intended purpose.  Furthermore, Appellant has not shown criticality of the claimed ranges or provided any unexpected results regarding the number of wells and well density that would indicate the claimed invention is non-obvious over the prior art.  It is to be noted that Kapur implies in col 35 line 53 - col 38 line that the well dimension and characteristics can be varied.

Group II :
Appellant’s arguments for this section being on page 11 of the Brief and continue to the second paragraph of page 12.  

Argument #1
Appellant notes that Examples 1(a) through 1(d) of the column 39 table of Kapur recite well densities of 400, 1111, 2500, and 6400 per cm2. However, as discussed above, Kapur makes clear that the embodiments described therein involve increasing well density while maintaining the advantageous standardized 108 cm2 footprint. Thus, as previously described, none of the cited embodiments of Kapur involve both a well density and a well number within the ranges recited in Claim 21, not to mention the more narrow well density range recited in Claim 23.
As described above, Appellant submits that combining Kapur and Pham in the manner asserted by the Examiner could not have arrive at the well number and well density of Claim 21 while also retaining the essential element of a 108 cm2 footprint. In addition, arriving at the well number and well density of Claim 23 would have also required the abandonment of the 108 cm2 footprint.”
	This is reiterating Appellants argument from Group I with a narrower range of well densities than is claimed in claim 21.  However, Kapur still renders the claimed range obvious and there is no teaching away from smaller footprints or rendering the reference in operable for its intended use.  

Argument #2
“For instance, Table 1 of Kapur (shown above) recites a 864 well plate with a density of 11 wells per cm2. In order to arrive at 500 wells per cm2, which is the lower end of the range recited in Claim 22, an artisan would have increased well density to about 45-fold of the original value, i.e. 500 wells per cm2 divided by 11 wells per cm2 is about 45.5. Thus, maintaining the 108 cm2 footprint would have also increased well number to about 45-fold of the original value, resulting in about 38,880 wells. Thus, the 38,880 wells of the resulting plate would be significantly outside the range of 1,536 to 6,144 wells as recited in the claims.”
This is a mischaracterization of the reference on the part of the Appellant as this construes one entry of the table as the total teachings of the reference and ignores the 2, the preferred well densities would result in a range of wells that render the claimed range obvious.  	

Conclusion
In reviewing Appellant’s remarks in Group II, the Appellant has not provided any evidence that would indicate that the art of record actively teaches away from the claimed invention or that the combination would render Kapur inoperable for its intended purpose.  Furthermore, Appellant has not shown criticality of the claimed ranges or provided any unexpected results regarding the number of wells and well density that would indicate the claimed invention is non-obvious over the prior art.  

Group III:
Appellant’s arguments for Group III begin in the third paragraph on page 12 and continue through the fifth paragraph on page 14.

Initial Remarks
Kapur discloses supplying reagents to the cell binding sites (col. 35 lines 48-55 of Kapur) and the wells would therefore contain reagents.  The use of the reagents for nucleic acid amplification is also drawn to the intended use of the claimed reagent and device which would not structurally define the claimed invention over the prior art.  See MPEP §2114. 

Argument #1
“For instance, the Examiner cited MPEP §2115 in making the rejection, which section references In re Young (75 F.2d 996, 25 USPQ 69 (CCPA 1935). Applicant submits that the claimed machines in Young are fundamentally different from the presently claimed devices and methods, and Young cannot be reasonably interpreted as supporting the Office’s assertion that the reagents should not be accorded patentable weight.
In Young, the “articles operated upon by the machines’ were the “concrete reinforced structures”. The machine that made the concrete reinforced structures included a main track or way, a carriage, a bed plate, a palette, side bars, and side rollers.
In contrast, whereas the concrete reinforced structures of Young were produced by the machine for making concrete beams, the reagents which are an element of the present claims are not produced by the chip. In addition, the reagents are not “operated on” by the chip in order to produce another product. In contrast, the reagents for nucleic acid amplification of Claim 38 can be contacted with a target nucleic acid to amplify the target nucleic acid and generate a nucleic acid amplification product (4125).”
	This is not found persuasive because this is 1) drawn to the intended use of the reagents (i.e. the intended use of the reagents is for nucleic acid amplification) and 2) the reagents are drawn to the material operated on by the apparatus.  Furthermore, these reagents are just held within the well and are not structurally incorporated or attached to the well of the chip.   It is noted however that Kapur clearly discloses supplying reagents to the cell binding sites and the wells would therefore contain reagents (col. 35 lines 48-55 of Kapur).  

Argument #2
“Furthermore, Applicant respectfully contends that the decision of Ex parte Bruck demonstrates that the reagents of the present claims should be afforded patentable weight (decision of the Patent Trial and Appeal Board, Patent Application No. 14/071,774).

The Bruck application stated that using the powdered metal as part of a fluidized bed of powdered 
material, i.e., wherein the fluidized bed also included a powdered flux material, provided a technical advantage over previous methods. Whereas previous methods required introduction of expensive inert gases into the chamber, inclusion of the powdered flux obviated the need for expensive inert gases.”
	The fact pattern between the instant application and Ex parte Bruck are not the same.  In the Bruck application, the material, i.e. the powdered metal, operated on in the apparatus was structurally incorporated into the fluidized bed present within the device and even as an intermediate product, some of the material is left as it only selectively scans and melts the powdered material. Again, this is not the fact pattern in the instant application as the reagents would be used completely within the amplification process and the reagents (for nucleic acid amplification) are not incorporated as a structural element within the wells of the chip.  It is noted however that Kapur clearly discloses supplying reagents to the cell binding sites and the wells would therefore contain reagents (col. 35 lines 48-55 of Kapur).  The intended use is the use of the reagents for nucleic acid amplification.

Argument #3
“The Examiner alleged that the fluidized bed of powdered material was merely a material worked upon by the apparatus while citing MPEP §2115 and rejecting the claims over the Arcella and Brown references. The Applicant alleged that the fluidized bed of powdered material was a structural element of the claimed apparatus that was not taught or suggested by the references.
“actively functions as part of the apparatus”. In making this interpretation, the Board noted a technical advantage provided by the fluidized bed, i.e., the fluidized bed obviated the need for expensive inert gases. Stated in another manner the fluidized bed was a structural element of the claimed apparatus since it changed a technical aspect of how the apparatus operated.”
While this is true in the Bruck application, the instant application does not provide a disclosure of a technical advantage, criticality or unexpected results regarding the reagents and Kapur clearly teaches reagents in the wells (see responses #1 and #2 above).  It should be noted that the reagents of Kapur include a dye which is part of amplification reagents. 

Argument #4
“Appellant submits that the reagents for nucleic acid amplification of Claim 38 are similar to the fluidized bed of Bruck because both the reagents and fluidized bed actively function and provide a technical advantage for a method, e.g. the reagents can be used as part of a nucleic acid amplification method.
Hence, Appellant respectfully submits that the reagents for nucleic acid amplification should be afforded patentable weight. Furthermore, passages in Kapur and Pham cited by the Examiner in rejecting Claim 21 are silent regarding reagents for nucleic acid amplification.”
The use of the reagents for amplification is just the intended use of the claimed reagents (and thus device) (see MPEP §2114) and the reagents of Kapur could be used in an amplification method.  As set forth above, Kapur clearly teaches reagents in the wells. Furthermore, assuming arguendo, the reagents are known, within the art and are commercially available (see appellant’s specification paragraph 115) and would have been known to one of ordinary skill in the art at the time of the invention.  Finally, the claimed invention is not drawn 

Conclusion
	The reagents being used for nucleic acid amplification is the intended use of the reagents and Kapur discloses reagents that are fully capable of being used in an amplification method.  Furthermore, Appellant’s arguments with regards to the Bruck case were not found persuasive as the fact pattern in that case is not similar to the instant application and contrary to Appellant’s assertion, the instant application did not provide a discussion of the technical advantages, unexpected results or criticality of the reagents. 

Group IV:
The arguments for Group IV start on the top of page 15 and end on the bottom of page 15.  
Appellant’s argument is similar to the ones made in Group I and is incorporated herein by reference in its entirety: 
“As described above, Appellant respectfully submits that it would not have been obvious in view of Kapur and Pham to arrive at a chip with the combination of well number and well density recited in the present claims while also maintaining the advantageous 108 cm2 footprint. In fact, Sandell further demonstrates the essential
 and beneficial nature of the 108 cm2 standardized footprint.
As previously argued by the Appellant (Response filed July 16, 2021), Sandell describes the technical advantages of a standardized 108 cm2 footprint plate with dimensions of about 127.75 mm by 85.5 mm by stating that (210):

Thus, Sandell states that both the American National Standards Institute (ANSI) and the Society of Biomolecular Screening (SBS) established a standardized footprint of about 175 mm by 85 mm. As described above, Pham also stated that the SBS established a standard footprint of about 175 mm by 85 mm while referring to the publication of Astel et al.
Accordingly, Appellant respectfully submits that the cited art fails to render obvious the claim of Group IV.”
The Appellant does not address the rejection of record and argues the footprint of the plate of Sandell.  It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Sandell was applied for the teaching of a seal to a multi-well plate (and not any footprint) and this combination has not been addressed by the Appellant.  

Conclusion
The Appellant has not addressed the combination used for the rejection of claim 40 and reiterates a similar argument used in Group I which has already been addressed.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799  

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                           



                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.